Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16th, 2022 has been entered.

Claims 1-2, 4-10 and 12-20 are pending with claims 1 and 14 being amended and claims 3 and 11 being canceled 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 8528589), hereafter Miller.

With regards to claim 1, Miller discloses a system for detecting a particle in a channel (Col. 1 L45-46), comprising: a substrate (not labeled in Fig. 10), a channel positioned in or on the substrate (Col. 19, L48), the channel comprising at least one particle dispersed in a medium, such that the at least one particle is moving from a first end of the channel to a second end of the channel (Col. 1 L46-47); a source of electromagnetic radiation that illuminates at least a portion of the channel (Fig. 10 illumination optics); 
Miller does not directly disclose wherein the substrate, the channel and the medium have a similar refractive index. However, Miller discloses how the refractive index differences make the droplets appear darker (Col. 16, L6-11). Additionally, it is known in the art that matching refractive indices reduce the light refracted due to things other than the particle (See Additional Prior Art Below). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the substrate, channel and medium have similar refractive indexes, in order to reduce the amount of light being refracted by things other than the particle. 

With regards to claim 2, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the sensor comprises a linear charge-coupled sensor, a linear complementary metal-oxide-semiconductor sensor, or any combination thereof (Col. 17, L67-Col. 18, L3).

With regards to claim 4, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the source of electromagnetic radiation comprises an optical system (Col. 17, L51-53).

With regards to claim 5, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the system comprises a plurality of particles and/or a plurality of channels and/or a plurality of linear sensors (Col. 11, L1).



With regards to claim 7, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the optical system comprises a lens selected from the group consisting of a cylindrical lens, or a telecentric lens, or a spherical lens, or an aspheric lens, or any combination thereof (Col. 17, L54-66).

With regards to claim 8, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the sensor detects spectral information about the particle (Col. 9, L56-Col. 10, L2).

With regards to claim 9, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the particle is a droplet (Col. 1, L48).

With regards to claims 12 and 13, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein signals from the sensor are used to activate a device wherein the device is a component for sorting a plurality of particles in a channel based on size, position and/or other characteristics (Col. 19, L27-25).

With regards to claim 14, Miller discloses a method of detecting a particle in a channel (Col. 1, L45-46) comprising: providing a substrate comprising a channel (Col. 19, L48);  allowing the at least one particle to flow through the channel (Col. 1, L46-47), the channel having a linear axis perpendicular to a circumference of the channel (Fig. 10); aligning a linear sensor in line with the linear axis of the channel such that the linear sensor is parallel to a direction of movement of the at least one particle through the 

With regards to claim 15, Miller discloses all the elements of claim 14 as outlined above. Miller further discloses wherein the detecting is in real time (Col. 17, L44-46).

With regards to claim 16-17, Miller discloses all the elements of claim 14 as outlined above. Miller further discloses characterizing the at least one particle (Abstract), wherein characterizing the at least one particle comprises identifying the at least one particle, recording a velocity of the at least one particle, recording a size of the at least one particle, recording an absorption spectrum of the at least one particle, recording a fluorescent spectrum of the at least one particle; recording light scattering of the at least one particle, recording a refractive index of the at least one particle, or any combination thereof (Col. 9, L54-Col. 10, L3).

With regards to claim 18, Miller discloses all the elements of claim 16 as outlined above. Miller further discloses sorting a plurality of particles in real time (Col. 19, L27-25).

With regards to claim 19, Miller discloses all the elements of claim 18 as outlined above. Miller further discloses wherein the sorting is performed according to particle identification, particle size, or any combination thereof (Col. 19, L27-25).

With regards to claim 20, Miller discloses all the elements of claim 18 as outlined above. Miller further discloses wherein the sorting is performed by actuating at least an electrode, valve or other component that may be used to change a direction of particle flow through the channel (Col. 25, L49-20).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Poher et al. (US 20130323757), hereafter Poher.

With regards to claim 10, Miller discloses all the elements of claim 1 as outlined above. Miller does not disclose a sensor positioned within the illuminated portion of the channel, but perpendicular to the linear axis. 
However, Poher discloses a sensor positioned within the illuminated portion of the channel, but perpendicular to the linear axis (P0092, L3-5). It would have been obvious to add a second sensor as disclosed by Poher to the system as disclosed by Miller to reduce errors in particle detection.

Response to Arguments
	The applicant’s arguments with regards to the similar refractive indices is not persuasive. As explained above, Miller cites that the particles appear darker because of the differences between the refractive index of the medium and the particle. If the medium, channel and substrate had different refractive indices then the refracted light detected by the sensor could be due to light refracting off of the channel or substrate instead of the particle. 
	The applicant’s argument that the linear sensor disclosed by Miller is not parallel to the flow direction is not persuasive. In the sections, cited by the applicant Miller does not disclose that the sensor is arranged transverse to the droplet channel. The section in question refers to a “trans-illumination scheme.” This term “trans-illumination” refers to the passage of light through the whole sample and has nothing to do with the direction the sensor is aligned. As outlined in the annotated Fig. 10 below, the droplet channel is the slightly bolded line with the two cone shapes as the inlet and outlet (as annotated). 


    PNG
    media_image1.png
    738
    712
    media_image1.png
    Greyscale


Additional Prior Art
Marks et al. (US 10866182) discloses that matching the refractive indices of multiple materials limits light refraction as it goes through the materials (Col. 79, L43-51). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                         

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653